Citation Nr: 9903296	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-08 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
left testicle atrophy.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a traumatic right scrotum hematoma.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from March 1941 to December 
1945.  Service connection for left testicle atrophy was 
denied in a December 1953 rating decision that became final.  


FINDINGS OF FACT

1.  The rating decision in December 1953 denied  service 
connection for left testicle atrophy.  

2.  The evidence submitted since the December 1953 rating 
decision is cumulative and redundant of previously considered 
evidence.  

3.  The right testicle is currently asymptomatic without 
evidence of atrophy.  


CONCLUSIONS OF LAW

1.  Evidence received since the December 1953 rating decision 
denying entitlement to service connection for left testicle 
atrophy, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).  

2.  The criteria for an increased (compensable) evaluation 
for residuals of a traumatic right scrotum hematoma have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.115b, Diagnostic Code 7523 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim of Service Connection for left testicle 
atrophy

In October 1953 a private medical examination report revealed 
the veteran's complaints of an aching left testicle.  It was 
reported that he had a history of pain in the testicles in 
1941.  A physical examination revealed that the plexus veins 
of the right testicle were larger than on the left.  The left 
testicle was painful to palpation.  The diagnosis was chronic 
moderately severe varicocele.  

A VA urological examination was performed in November 1953.  
The veteran reported a history of sustaining an injury to the 
left scrotum in 1945, when he was struck by a piece of 
lumber.  It was reported that diagnosis during service was 
left scrotum hematoma.  The examination revealed that the 
left testicle was slightly smaller than the right, probably 
representing a minimal amount of atrophy.  It was indicated 
that physical findings did not indicate that the (left) 
testicle had lost complete function.  The diagnosis was 
minimal atrophy left testicle.  

A rating decision in December 1953 denied the veteran's claim 
of service connection for left testicle atrophy.  Service 
medical records show that the veteran sustained an injury to 
the right scrotum, diagnosed as a right scrotum traumatic 
hematoma.  The veteran was hospitalized for complications of 
the injury and treatment was limited to the right testicle.  

The December 1953 rating decision denied the claim of service 
connection for left testicle atrophy.  It was determined that 
the left testicle atrophy was first shown at the VA medical 
examination in November 1953.  The veteran was notified of 
the rating decision and a timely substantive appeal was not 
filed.  



Since the December 1953 rating decision, additional data has 
been received.  A VA medical examination was performed in 
January 1997.  The veteran reported a history of sustaining 
an injury to the left testicle in 1942.  It was reported that 
there were no records of the incident.  The veteran 
complained of left testicle pain and decreased size of the 
left testicle.  The diagnostic impression was atrophy of the 
left testicle compared to the right, status post exploration 
for hematocele incurred while in the Army.  The final 
diagnosis was left testicular atrophy.  

In October 1998, a videoconference in lieu of an in-person 
Board hearing was conducted.  The veteran testified that 
during service he sustained an injury to the scrotum when he 
was struck by a board.  He stated that when he sought 
treatment, a doctor informed him that his left testicle was 
small and soft.  The veteran testified that his left testicle 
was injured initially, and that surgery was subsequently 
performed on the testicle. The veteran testified that he did 
not report any testicular problems at his discharge from 
service.   He stated that subsequent to service he continued 
to have testicle pain, and that a family physician informed 
him that he should wear a jock strap and jockey shorts.  The 
veteran testified that he currently had testicle pain.  He 
reported that in 1997 that he had testicular swelling that 
was treated with ice packs.  

Analysis

The December 1953 rating decision that denied the veteran's 
claim of entitlement to service connection for left testicle 
atrophy, is final in the absence of a timely filed appeal, 
and the veteran's claim of service connection may only be 
opened if he submits new and material evidence.  See 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

The Board has reviewed the evidence which has been submitted 
since the December 1953 final rating decision.  The 
additional evidence that has been received consists of 
clinical records that show left testicle atrophy, a disorder 
that was reported previously and considered in the December 
1953 rating denial.  The evidence also includes the veteran's 
testimony in which he essentially asserts that his left 
testicle was injured during service, and that he has had left 
testicle symptoms since service.  These assertions are not 
supported by the evidentiary data of record, which includes 
service medical records that clearly reveal treatment limited 
to the veteran's right testicle, which is service connected.  
There is no competent evidence to support the veteran's lay 
statements concerning the etiology of his left testicle 
atrophy.  Testimony concerning medical causation of his left 
testicle disorder is not considered competent since he is not 
qualified to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App 492 (1992).  In essence, the aforementioned 
additional evidence, to the extent it is relevant, does not 
tend to show incurrence in service or otherwise link left 
testicle atrophy to the veteran's period of service. 

II.  Residuals of a Traumatic Right Scrotum Hematoma

An allegation of increased disability generally establishes a 
well-grounded claim. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The VA has fulfilled its duty to assist the veteran 
in the development of the facts pertinent to his claim for an 
increased evaluation.  38 U.S.C.A. § 5107(a).

Service medical records show that in May 1941, the veteran 
was struck in the right scrotum, and he sustained a traumatic 
hematoma that became infected.  The right scrotum was 
subsequently incised and drained.  The veteran was returned 
to duty and it was reported that the problem was cured.  

A VA medical examination of the testes was performed in 
January 1997.  The veteran's complaints concerned the left 
rather than right testicle.  The examination revealed that 
the right testicle measured 5 by 3 by 3 centimeters in 
diameter, firm, and of the usual consistency for his age.  
There were no further pertinent findings.  

A videoconference hearing in lieu of a personal hearing was 
held in October 1998.  The veteran reported a history of 
testicular pain and swelling.  He testified that he had no 
current problem with his right testicle.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The disability at issue, residuals of a right scrotum 
traumatic hematoma, does not have a specific diagnostic code.  
When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code. 38 C.F.R. § 
4.20 (1998).  By analogy, Diagnostic Code 7523, provides for 
a noncompensable disability rating for complete atrophy of 
one testis, and a 20 percent disability rating for complete 
atrophy of both testes.

The Board finds that the evidence does not show that the 
criteria for a compensable disability rating have been met.  
There is no evidence of any residuals of the traumatic right 
scrotum hematoma, to include atrophy, and the right testicle 
is asymptomatic.  Atrophy of both testes would warrant a 20 
percent evaluation, but this is not currently a matter for 
consideration since no right testicle atrophy or pathology is 
shown, and the left testicle is not a service connected 
disability.  Therefore, there is no basis upon which a 
compensable evaluation may be assigned for the veteran's 
service-connected residuals of a traumatic right scrotum 
hematoma, and his claim for an increased rating must be 
denied.




ORDER

New and material evidence not having been submitted to reopen 
the service connection claim for left testicle atrophy, the 
claim is not reopened.

An increased evaluation for residuals of a traumatic right 
scrotum hematoma is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 7 -
